Citation Nr: 1715030	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-24 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1957 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD with alcoholism and depression. 

Regarding the characterization of the claim, although the Veteran initially submitted a claim of service connection for PTSD alone, his medical record indicates diagnoses for other psychiatric disorders, to include depression.  The Board, therefore, has re-characterized the PTSD claim to include entitlement to service connection for an acquired psychiatric disorder in order to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Veteran's medical records indicate a current psychiatric disorder, variously diagnosed.  

The Veteran asserts that he has a psychiatric disorder, namely PTSD, as a result of him witnessing an accidental explosion of a 200 pound artillery shell that exploded due to human error on September 2, 1960 in Camp Kasserine, Germany.  He stated that he saw body parts and that his close friend E.J. was killed in the explosion. 
On the morning in question, the Veteran stated that he was on TDY order assigning him to the 12th Cavalry 3rd Armed Division which was signed by Personnel Officer CWO R. and the 2nd Battalion 2nd Armed Cavalry Adjutant 1st lieutenant J.L.D.
He explained that he was on temporary duty (TDY) on many occasions while stationed in Germany because he had a secret clearance, spoke, read, and wrote (and typed) German fluently.  In addition, as radio maintenance personnel, he was able to operate all types of radio equipment.  Furthermore, he indicated that he was called upon to act as a liaison between American and German Officers at Grafenwoehr training area on a regular basis.  

The Defense Personnel Records Information Retrieval System (DPRIS) indicated that: "A review of the historical records available to this office document that on the morning of September 2, 1960, sixteen soldiers were killed and twenty-seven were wounded when a 200 pound artillery shell landed amongst them at Camp Kasserine, Grafenwoehr, Germany.  All men were from the 3rd Reconnaissance Squadron, 12th Cavalry, 3rd Armored Division.  The shell, which had an incorrect charge, was due to human error.  Specialist Fourth Class (SP4) E.J. was one of the soldiers killed." 

Thus, while the Veteran was stationed in Germany at the time of the explosion, neither DPRIS nor the Joint Services Research Records Center (JSRRC) was able to place the Veteran at Camp Kasserine on the morning of the explosion.  In other words, the Board notes that the historical research shows that the Veteran was stationed in Germany at the time as a member of the Troop H, 2nd Armored Calvary, but does not show his unit's exact location on the day in question and whether or not it was tasked to Camp Kasserine. 

Lastly, the Board notes that the Veteran's Military Personnel Record indicates that his occupation was radio maintenance, CO clerk, gunner, and administrative chief.  In addition, his service personnel records show that the Veteran had training in the German language. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran additional opportunity to provide any further information or evidence, to include buddy statements that will help corroborate his presence at Camp Kasserine during the morning of September 2, 1960.  

2.  Contact the appropriate agency to obtain any outstanding documents in the Veteran's Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations (to include any DD form 1610 or the equivalent at the time); all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance, any TDY orders, and any security clearance. 

3.  Regardless of whether additional information or evidence is added to the Veteran's claims file, schedule him for a VA examination to determine the etiology of any current acquired psychiatric disorders, to include PTSD.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 




After a thorough review of the case and examination of the Veteran, the examiner should: 

a) Indicate all current psychiatric disorders, to include PTSD, currently shown.

b) Provide an opinion as to whether it is more likely than not (50 percent or greater) that any current psychiatric disorder, to include PTSD, is related to witnessing an accidental explosion at Camp Kasserine in September 1960.  **For the purpose of this opinion, the examiner is asked to assume that the Veteran's assertions in regards to the claimed in-service stressors are found to be credible. 

4.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


